MEMORANDUM **
This is a petition for review of an order denying petitioner’s application for cancellation of removal for lack of a qualifying relative. Petitioner’s argument raised in his opening brief that the qualifying relative requirement for cancellation of removal violates equal protection lacks merit. See Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001)(“ ‘[LJine-drawing’ decisions made by Congress or the President in the context of immigration and naturalization must be upheld if they are rationally related to a legitimate government purpose.”); Molino-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (concluding that petitioner who failed to show evidence of qualifying relative was ineligible for cancellation of removal). Accordingly, respondent’s motion for summary affirmance is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.